Exhibit 16.1 December 19, 2010 Office of the Chief Accountant Securities and Exchange Commission 100F Street, NE Washington, D.C.20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated December 20, 2010 of China Growth Corporation to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and our audits for the years ended December 31, 2009 and 2008, and our reviews of interim financial statements. We cannot confirm or deny that the appointment of Ham, Langston & Brezina, LLLP was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, PMB Helin Donovan, LLP /s/ PMB Helin Donovan, LLP Austin, Texas
